Conviction for burglary; punishment, two years in the penitentiary.
Appellant raises the point in this court for the first time that the indictment as copied in the transcript omits the statutory conclusion "against the peace and dignity of the State." The clerk of the trial court has forwarded to this court a certified copy of the original indictment showing same to contain a proper statutory conclusion.
The record is here without any bills of exception. We have carefully considered the facts and are of opinion same are ample to support the judgment. A house with barns and garage was situated on land belonging to a Mr. McCullam. The house, barns, garage, etc., referred to were occupied and controlled by Mr. Clampitt. On the night charged in the indictment the garage on said place was broken into and car casings, rims, a motormeter and some harness were taken. The rims and motormeter were found on appellant's car. An accomplice testified that he and appellant entered the house and took the articles in question. We think the evidence sufficient. The indictment properly charged ownership in Clampitt.
No error appearing, the judgment will be affirmed.
Affirmed.
HAWKINS, J., absent.
           ON MOTION FOR REHEARING AND APPLICATION FOR CERTIORARI.